TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-20-00072-CV


                                         A. R., Appellant

                                                 v.

               Texas Department of Family and Protective Services, Appellee


               FROM THE 353RD DISTRICT COURT OF TRAVIS COUNTY
   NO. D-1-FM-18-003020, THE HONORABLE LORA J. LIVINGSTON, JUDGE PRESIDING


                                            ORDER

PER CURIAM

               The reporter’s record in this appeal was originally due to be filed on February 7,

2020. To date, the reporter’s record has not been filed.

               The Texas Rules of Appellate Procedure prohibit this Court from granting

extensions of over 10 days for the filing of reporters’ records in accelerated appeals, including

those from suits for termination of parental rights. See Tex. R. App. P. 35.3(c). Further, any

extensions of time granted for the filing of the reporters’ records may not exceed 30 days

cumulatively. See Tex. R. App. P. 28.4(b)(2). Accordingly, LaSonya Thomas is hereby ordered

to file the reporter’s record in this case on or before February 20, 2020. If the record is not filed

by that date, Thomas may be required to show cause why she should not be held in contempt of

court.

               It is ordered on February 11, 2020.


Before Chief Justice Rose, Justices Baker and Triana